Judgment, Supreme Court, New York County (Sue Ann Hoahng, Special Referee), as amended after remand and hearing, and entered July 21, 2006, reducing plaintiff’s distributive award from $1 million to $771,423, unanimously affirmed, without costs.
The original 2005 judgment in this divorce action was modified and remanded for recalculation of the dissipation of non-hedge-fund marital assets by defendant with respect to earnings after commencement of this action, which do not constitute marital property; the payments for basic living expenses, court-appointed accountant and divorce lawyers; and decline in the stock market (17 AD3d 131 [2005]). All other aspects of the original judgment were affirmed. The Referee followed the direc*476tion of the remand order in making this recalculation, and the amended award was proper, equitable and within the discretion of the trial court (see Coburn v Coburn, 300 AD2d 212 [2002]; Goldberg v Goldberg, 172 AD2d 316 [1991], lv dismissed 78 NY2d 1124 [1991]).
We have considered defendant’s remaining arguments and find them without merit. Concur—Andrias, J.P., Friedman, Buckley, Sweeny and Catterson, JJ.